FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAMES BROWN, an individual,              
                 Plaintiff-Appellee,            No. 08-55398
                v.                                D.C. No.
SOUTHERN CALIFORNIA IBEW-                     2:06-cv-06740-
NECA TRUST FUNDS, an                              MMM-JC
unincorporated association,                       OPINION
              Defendant-Appellant.
                                         
        Appeal from the United States District Court
           for the Central District of California
       Margaret M. Morrow, District Judge, Presiding

                    Argued and Submitted
             April 14, 2009—Pasadena, California

                    Filed December 7, 2009

   Before: Alex Kozinski, Chief Judge, Harry Pregerson,
    Circuit Judge, and Richard Mills,* District Judge.

                  Opinion by Judge Pregerson




  *The Honorable Richard Mills, United States District Judge for the
Central District of Illinois, sitting by designation.

                              15965
         BROWN v. SOUTHERN CALIFORNIA IBEW-NECA        15967




                        COUNSEL

Donald C. Carroll, Charles P. Scully, II, Law Offices of Car-
roll & Scully, Inc., San Francisco, California, for the
defendant-appellant.

John R. St. John, St. John, Wallace, Brennan & Folan LLP,
for the plaintiff-appellee.
15968          BROWN v. SOUTHERN CALIFORNIA IBEW-NECA
                                OPINION

PREGERSON, Circuit Judge:

   We must decide whether the Board of Trustees of the
Southern California International Brotherhood of Electrical
Workers-National Electrical Contractors Association (IBEW-
NECA) Pension Plan violated ERISA when it suspended
James Brown’s early retirement benefits. The Board of Trust-
ees determined that Brown’s job installing heating, ventila-
tion, and air conditioning (HVAC) equipment for an electrical
contractor constituted “employment as an electrical contrac-
tor,” a prohibited activity for persons drawing early retirement
benefits. The district court found that the Board of Trustees
erred when it suspended Brown’s early retirement benefits.
We have jurisdiction under 28 U.S.C. § 1291, and we affirm
the district court.

I       Background.

   The Southern California IBEW-NECA Pension Plan pro-
vides for payment of early retirement benefits to certain quali-
fying pension plan participants. Under section 9.8(c)(1) of the
Plan, qualifying retirees must refrain from any of the follow-
ing:

        (i)    holding a C-10 [independent electrical contrac-
               tor] license,[1]

        (ii)   registering (or remaining registered) for
               employment at any union hiring hall in the
               electrical construction contracting industry,
    1
    A C-10 license is a California state electrical contractor license. “An
electrical contractor places, installs, erects or connects any electrical wires,
fixtures, appliances, apparatus, raceways, conduits, solar photovoltaic cells
or any part thereof, which generate, transmit, transform or utilize electrical
energy in any form or for any purpose.” Cal. Code Regs. tit. 16, § 832.10.
Brown did not hold a C-10 license.
            BROWN v. SOUTHERN CALIFORNIA IBEW-NECA        15969
    (iii)    actively seeking employment in the electrical
             construction contracting industry by means
             other than the union hiring hall,

    (iv)     employment as an electrical contractor, includ-
             ing, but not limited to, bidding jobs, perform-
             ing electrical construction work, hiring
             employees, leasing buildings or equipment in
             the name of the electrical company or solicit-
             ing work,

    (v)     engaging in Nonunion Employment . . . .

Brown was awarded early retirement benefits and subse-
quently notified the Plan that Siemens Building Technologies
(Siemens) had hired him as a Systems Specialist, a job involv-
ing the installation of HVAC equipment.

   In July 2005, the Board of Trustees determined that
Brown’s job with Siemens constituted suspendible employ-
ment under the terms of the Plan and that Brown was not enti-
tled to any benefits between December 2001, when Siemens
hired him, and July 2005. The Board of Trustees advised
Brown of its intention to recoup approximately $103,043 in
benefit overpayments and to suspend his future early retire-
ment benefits. Brown appealed the decision of the Board of
Trustees to the Board of Trustees Appeals Sub-Committee.
The Appeals Sub-Committee found that “Brown’s employ-
ment with Siemens constitute[d] a prohibited activity of,
‘. . . performing electrical construction work . . .’ under Sec-
tion 9.8(c)(1)(iv)” and recommended upholding the suspen-
sion. The Board of Trustees adopted the findings and
recommendations of the Appeals Sub-Committee. Brown
timely filed an action in district court pursuant to 29 U.S.C.
§ 1132, challenging the decision of the Board of Trustees.

   The district court concluded that the Board of Trustees
erred when it determined that Brown’s job as a systems spe-
15970        BROWN v. SOUTHERN CALIFORNIA IBEW-NECA
cialist with Siemens constituted “employment as an electrical
contractor.” The district court observed:

       [Section 9.8(c)(1)(iv)] prohibits early retirees from
       engaging in “employment as an electrical contrac-
       tor, including, but not limited to, bidding jobs, per-
       forming electrical construction work, hiring
       employees, leasing buildings or equipment in the
       name of the electrical company[,] or soliciting work”
       (emphasis added). The provision quite plainly pro-
       scribes self-employment in the electrical construc-
       tion industry as an independent contractor. The
       Board [of Trustees], however, focused exclusively
       on the prohibition against “performing electrical
       construction work” in concluding that Brown’s
       employment       activity    was     prohibited     by
       § 9.8(c)(1)(iv). This was unreasonable. An individ-
       ual does not become an “electrical contractor”
       merely because he “perform[s] electrical construc-
       tion work.” See generally Cal. Lab. Code § 2750.5.

(First and third alterations and second emphasis added) (inter-
nal citation and footnote omitted). The district court noted that
section 2750.5 of the California Labor Code provides factors
probative of independent contractor status.2 The district court
  2
    California Labor Code section 2750.5 provides in pertinent part that
independent contractor status may be determined by examining these fac-
tors:
      (a)   That the individual has the right to control and discretion as
            to the manner of performance of the contract for services in
            that the result of the work and not the means by which it is
            accomplished is the primary factor bargained for.
      (b)   That the individual is customarily engaged in an indepen-
            dently established business.
      (c)   That the individual’s independent contractor status is bona
            fide and not a subterfuge to avoid employee status. A bona
            fide independent contractor status is further evidenced by
         BROWN v. SOUTHERN CALIFORNIA IBEW-NECA                     15971
ordered the Board of Trustees to pay Brown $62,167.20, rep-
resenting the withheld early retirement benefits, along with
attorney’s fees, expenses and costs. The district court further
directed the Board of Trustees to reinstate Brown’s monthly
early retirement benefits. The Board of Trustees timely
appeals.

II   The Standard the District Court Used to Review the
     Decision of the Board of Trustees.

   [1] The Board of Trustees first argues that the district court
erred by failing to review its decision to suspend Brown’s
early retirement benefits under the abuse of discretion stan-
dard. We review de novo “a district court’s choice and appli-
cation of the standard of review to decisions by fiduciaries in
ERISA cases.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d
955, 962 (9th Cir. 2006) (en banc).

   [2] The parties argued before the district court that the deci-
sion of the Board of Trustees to suspend Brown’s early retire-
ment benefits should be reviewed for abuse of discretion. The
district court found that it was not clear that abuse of discre-

        the presence of cumulative factors such as substantial
        investment other than personal services in the business,
        holding out to be in business for oneself, bargaining for a
        contract to complete a specific project for compensation by
        project rather than by time, control over the time and place
        the work is performed, supplying the tools or instrumentali-
        ties used in the work other than tools and instrumentalities
        normally and customarily provided by employees, hiring
        employees, performing work that is not ordinarily in the
        course of the principal’s work, performing work that
        requires a particular skill, holding a license pursuant to the
        Business and Professions Code, the intent by the parties that
        the work relationship is of an independent contractor status,
        or that the relationship is not severable or terminable at will
        by the principal but gives rise to an action for breach of con-
        tract.
15972        BROWN v. SOUTHERN CALIFORNIA IBEW-NECA
tion review was appropriate. The district court did not deter-
mine the correct standard of review, however, because it
reasoned that its decision would be the same under either
abuse of discretion or de novo review. Because we agree with
the district court that the result would be the same under
either standard of review, we likewise need not decide the
question.

III   The Decision of the Board of Trustees to Suspend
      Brown’s Early Retirement Benefits.

   The Board of Trustees erred under either an abuse of dis-
cretion or a de novo standard of review. See McDaniel v.
Chevron Corp., 203 F.3d 1099, 1113 (9th Cir. 2000) (“A plan
administrator’s decision to deny benefits must be upheld
under the abuse of discretion standard if it is based upon a
reasonable interpretation of the plan’s terms and if it was
made in good faith.”) (citing Bendixen v. Standard Ins. Co.,
185 F.3d 939, 944 (9th Cir. 1999)); Sznewajs v. U.S. Bancorp
Amended and Restated Supplemental Benefits Plan, 572 F.3d
727, 733 (9th Cir. 2009) (explaining that under a de novo
standard, “the court should grant no deference to the plan’s
decision”).

  The Board of Trustees’s interpretation of the terms of the
Plan was contrary to the Plan’s plain language. The district
court correctly found that Brown’s employment with Siemens
was not “employment as an electrical contractor” constituting
“suspendible employment” under the Plan.

   Section 9.8(c)(1) of the Plan states that “[t]o be considered
retired prior to his Normal Retirement Date a Pensioner must
refrain from any of the following activities” and lists five sub-
paragraphs of prohibited activities. The specific sub-
paragraph of 9.8(c)(1) at issue prohibits a pensioner from
engaging in:

      (iv)    employment as an electrical contractor, includ-
              ing, but not limited to, bidding jobs, perform-
         BROWN v. SOUTHERN CALIFORNIA IBEW-NECA            15973
           ing electrical construction work, hiring
           employees, leasing buildings or equipment in
           the name of the electrical company or solicit-
           ing work[.]

The plain language of section 9.8(c)(1)(iv) prohibits an early
retirement benefits recipient from working “as an electrical
contractor,” and then lists a number of tasks generally per-
formed by electrical contractors, one of which is “electrical
construction work.” But that is not to say that performance of
any task included in the list automatically qualifies the person
performing the task as an “electrical contractor.” For example,
electrical contractors may hire employees, but not every per-
son who hires employees is an electrical contractor. Similarly,
electrical contractors may perform electrical construction
work, but not every person performing electrical construction
work is an electrical contractor.

   [3] In conflating “electrical construction work” with “em-
ployment as an electrical contractor,” the Board of Trustees
ran afoul of our holding that “each provision in an agreement
should be construed consistently with the entire document
such that no provision is rendered nugatory.” Richardson v.
Pension Plan of Bethlehem Steel Corp., 112 F.3d 982, 985
(9th Cir. 1997) (citing Armistead v. Vernitron Corp., 944 F.2d
1287, 1293 (6th Cir. 1991)). As the facts of this case demon-
strate, Brown is not an electrical contractor — Siemens is the
electrical contractor, while Brown is a regular employee of
that company who performs electrical construction work.

   [4] The Board of Trustees’s interpretation of the Plan
creates a much broader category of prohibited activities than
is supported by the plain language of the Plan. See Canseco
v. Constr. Laborers Pension Trust for S. Cal., 93 F.3d 600,
608 (9th Cir. 1996) (stating it is an abuse of discretion for
plan trustees to “ ‘impose a standard [of eligibility for pension
plan benefits] not required by the pension plan itself’ ”) (quot-
ing Morgan v. Mullins, 643 F.2d 1320, 1321 (8th Cir. 1981))
15974    BROWN v. SOUTHERN CALIFORNIA IBEW-NECA
(alteration in original). The Board of Trustees erred when it
suspended Brown’s early retirement benefits because of his
performance of electrical construction work. That work did
not violate section 9.8(c)(1)(iv)’s prohibition on employment
as an electrical contractor. Brown was employed by Siemens
to install HVAC equipment. His relationship with Siemens is
that of an employee, not as an independent electrical contrac-
tor.

                       CONCLUSION

   [5] Under abuse of discretion or de novo review, the Board
of Trustees erred by interpreting the Plan in a way that contra-
dicted the Plan’s plain language. Accordingly, the judgment
of the district court is

  AFFIRMED.